JOANOS, Judge.
Carolyn Lewis appeals from an order modifying a final judgment of dissolution by reducing Anderson Lewis Jr.’s child support obligation. Carolyn argues that the reduction is improper without pleadings regarding same and evidence of changed circumstances. We agree and reverse.
Modification of child support is improper where there is no pleading requesting a modification of child support and no indication that financial information adduced at the hearing to prove arrearages and ability to pay would be considered by the trial court as a basis for modification. Smith v. Smith, 363 So.2d 832 (Fla. 1st DCA 1978). A party must also show a substantial change of circumstances in order to obtain modification of child support. *484Andrews v. Andrews, 448 So.2d 551 (Fla. 1st DCA 1984).
The trial court lacked any pleadings relating to modification of child support, there was no indication that financial information would be considered by the trial court as a basis for modification, and there was no showing, by either party, of a substantial change of circumstances.
Anderson’s argument that his petition for general relief would allow the trial court to lower the child support is of no consequence. Even had the petition contained sufficient allegations, it could not be relied upon because it had been dismissed as moot.
Accordingly, the modification order is reversed and this cau'se is remanded for consideration in light of this holding.
WIGGINTON and BARFIELD, JJ., concur.